Exhibit 10.3




THIRD AMENDED AND RESTATED

MORTGAGE NOTE




$33,000,000.00

Oak Brook, Illinois

October 3, 2012




THIS THIRD AMENDED AND RESTATED MORTGAGE NOTE (hereinafter referred to as this
“Note”) is made by and between DAYVILLE PROPERTY DEVELOPMENT LLC, a Connecticut
limited liability company (hereinafter referred to as “Maker”), and THE
HUNTINGTON NATIONAL BANK, successor by purchase to Sky Bank, with offices at 310
Grant Street, 5th Floor, Pittsburgh, Pennsylvania 15219 (hereinafter referred to
as “Payee”).







RECITALS







WHEREAS, Maker executed and delivered to Sky Bank that certain Mortgage Note
dated as of January 27, 2006, in the original principal amount of Forty Seven
Million and No/100 Dollars ($47,000,000.00) (hereinafter referred to as the
“Original Note”); and




WHEREAS, Maker executed and delivered to Payee that certain Amended and Restated
Mortgage Note dated as of March 26, 2008 in the principal amount of Forty Six
Million and No/100 Dollars ($46,000,000.00) (hereinafter referred to as the
“First Restated Note”); and




WHEREAS, Maker executed and delivered to Payee that certain Second Amended and
Restated Mortgage Note dated as of July 22, 2011 in the principal amount of
Forty Five Million and No/100 Dollars ($45,000,000.00) (hereinafter referred to
as the “Second Restated Note”); and




WHEREAS, Maker and Payee have agreed to amend and restate the Second Restated
Note as set forth herein; and




WHEREAS, Maker, Payee, Inland Diversified Real Estate Trust, Inc., a Maryland
corporation (“Replacement Guarantor”), and BVS Acquisition Co., LLC, a Delaware
limited liability company (“BVS”) have entered into that certain Twelfth Loan
Modification and Extension Agreement and Release of Guaranty and Indemnity of
even date herewith (hereinafter referred to as the “Twelfth Modification”),
pursuant to which the parties modified the Loan Documents (as defined in the
Twelfth Modification) to reflect the substitution of this Note for the Second
Restated Note and to effect certain other modifications to the Loan Documents.




NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be





907971 (10/1/12)




legally bound, agree that the Second Restated Note is hereby amended and
restated as follows:







MORTGAGE NOTE




$33,000,000.00

Oak Brook, Illinois

October 3, 2012




FOR VALUE RECEIVED, DAYVILLE PROPERTY DEVELOPMENT LLC, a Connecticut limited
liability company (hereinafter referred to as “Maker”), promises to pay to the
order of THE HUNTINGTON NATIONAL BANK, successor by purchase to Sky Bank, with
offices at 310 Grant Street, 5th Floor, Pittsburgh, Pennsylvania 15219
(hereinaf­ter referred to as “Payee”), the principal sum of Thirty Three Million
and No/100 Dollars ($33,000,000.00), lawful money of the United States of
Amer­ica, together with interest from the date hereof, at the rate and on the
terms set forth herein, as follows:   




A.

RATE OF INTEREST.  From and including the Date of Closing and through and
including the Maturity Date, this Note shall bear interest on the Principal
Balance at a rate per annum equal to the LIBOR Rate plus two and three-quarters
percent (2.75%) (hereinafter referred to as the “Interest Rate”), fixed for
consecutive one (1) calendar month periods (hereinafter referred to as the
“LIBOR Rate Periods”); provided that, if any LIBOR Rate Period would otherwise
expire on a day which is not a Banking Day, then such LIBOR Rate Period shall
expire on the immediately preceding Banking Day, and the next LIBOR Rate Period
shall begin on the day immediately following such Banking Day.  Notwithstanding
the foregoing provisions of this Section A to the contrary, the first LIBOR Rate
Period shall commence on the Date of Closing.  Interest at the Interest Rate
shall accrue on the Principal Balance based on the actual days elapsed per
calendar month, and shall be calculated based on a year of 360 days.  The term
“LIBOR Rate”, as used herein, shall mean the rate obtained by dividing: (i) the
actual or estimated per annum rate, or the arithmetic mean of the per annum
rates, of interest for deposits in U.S. dollars for the related LIBOR Rate
Period, as determined by Payee in its discretion based upon reference to
information which appears on page LIBOR01, captioned British Bankers Assoc.
Interest Settlement Rates, of the Reuters America Network, a service of Reuters
America Inc. (or such other page that may replace that page on that service for
the purpose of displaying London interbank offered rates; or, if such service
ceases to be available or ceases to be used by Payee, such other reasonably
comparable money rate service as Payee may select), as of two Banking Days prior
to the first day of a LIBOR Rate Period; by (ii) an amount equal to one minus
the stated maximum rate (expressed as a decimal), if any, of all reserve
requirements (including, without limitation, any marginal emergency,
supplemental, special or other reserves) that is specified on the first day of
each LIBOR Rate Period by the Board of Governors of the Federal Reserve System
(or any successor agency thereto) for determining the maximum reserve
requirement with respect to eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of such Board) maintained by a member
bank of such System, or any





-2-




907971 (10/1/12)




other regulations of any governmental authority having jurisdiction with respect
thereto as conclusively determined by Payee.  Subject to any maximum or minimum
interest rate limitation specified herein or by applicable law, any variable
rate of interest on the obligation evidenced hereby shall change automatically
without notice to Maker on the first day of each LIBOR Rate Period (hereinafter
referred to as the “Index”).  The Index is not necessarily the lowest rate
charged by Payee on its loans.  If the Index becomes unavailable during the term
of this loan, Payee may designate a substitute index after written notice to
Maker.  Payee will tell Maker the current Index rate upon Maker’s request.  The
interest rate change will not occur more often than each month (the “rate change
event”).  Maker understands that Payee may make loans based on other rates as
well.  NOTICE:  Under no circumstances will the interest rate on this Note be
more than the maximum rate allowed by applicable law.  Capitalized terms used in
this Section A and not defined herein shall have the meanings ascribed thereto
in Sections B, C and D of this Note.




In the event that Payee reasonably determines that by reason of (1) any change
arising after the date of this Note affecting the interbank eurocurrency market
or affecting the position of Payee with respect to such market, adequate and
fair means do not exist for ascertaining the applicable interest rates by
reference to which the LIBOR Rate then being determined is to be fixed, (2) any
change arising after the date of this Note in any applicable law or governmental
rule, regulation or order (or any interpretation thereof, including the
introduction of any new law or governmental rule, regulation or order), or (3)
any other circumstance affecting Payee or the interbank market (such as, but not
limited to, official reserve requirements required by Regulation D of the Board
of Governors of the Federal Reserve System), the LIBOR Rate plus the applicable
spread shall not represent the effective pricing to Payee of accruing interest
hereunder based upon the LIBOR Rate, then, and in any such event, the accruing
of interest hereunder based upon the LIBOR Rate shall be suspended until Payee
shall notify Maker that the circumstances causing such suspension no longer
exist.  In such case, beginning on the date of such suspension interest shall
accrue hereunder at a variable rate of interest per annum, which shall change in
the manner set forth below, equal to zero percentage points in excess of the
Prime Commercial Rate.




In the event that on any date Payee shall have reasonably determined that
accruing interest hereunder based upon the LIBOR Rate has become unlawful by
compliance by Payee in good faith with any law, governmental rule, regulation or
order, then, and in any such event, Payee shall promptly give notice thereof to
Maker.  In such case, accruing interest hereunder based upon the LIBOR Rate
shall be terminated and Maker shall, at the earlier of the end of each LIBOR
Rate Period then in effect or when required by law, repay the advances based
upon the LIBOR Rate, together with all interest accrued thereon.  In such case,
when required by law, interest shall accrue hereunder at a variable rate of
interest per annum, which shall change in the manner set forth below, equal to
zero percentage points in excess of the Prime Commercial Rate.




As used herein, the term “Prime Commercial Rate” shall mean the rate established
by Payee from time to time based on its consideration of economic, money market,





-3-




907971 (10/1/12)




business and competitive factors, and it is not necessarily Payee's most favored
rate.  Subject to any maximum or minimum interest rate limitation specified
herein or by applicable law, any variable rate of interest on the obligation
evidenced hereby based upon the Prime Commercial Rate shall change automatically
without notice to Maker immediately with each change in the Prime Commercial
Rate.  If during any period of time while interest is accruing hereunder based
upon the Prime Commercial Rate the obligation evidenced by this Note is not paid
at maturity, whether maturity occurs by lapse of time, demand, acceleration or
otherwise, the unpaid principal balance and any unpaid interest thereon shall,
thereafter until paid, bear interest at a rate equal to zero percentage points
in excess of the rate indicated in the immediately preceding two paragraphs.




B.

TERMS OF PAYMENT.




1.

Initial Monthly Installments.  During the Initial Term (as defined in
Subparagraph C.1. hereof), Maker shall pay to Payee sixty (60) consecutive
monthly payments of interest only at the Interest Rate (hereinafter
individu­ally referred to as the “Initial Monthly Installment” and collec­tively
as the “Initial Monthly Installments”).  The Initial Monthly Installments shall
be due and payable on November 1, 2012 and on the first day of each calendar
month thereafter, through and including October 1, 2017.  




2.

Extended Monthly Installments.  In the event that the term of this Note is
extended for the Extended Term (as defined in Subparagraph C.2. hereof), Maker
shall pay to Payee sixty (60) consecutive monthly payments of interest only at
the Interest Rate (hereinafter individually referred to as an “Extended Monthly
Installment” and collectively referred to as the “Extended Monthly
Installments”), which Extended Monthly Installments shall be due, payable and
paid on November 1, 2017 and on the first day of each calendar month thereafter
through and including October 1, 2022.  




3.

Application of Payments.  All payments of Monthly Installments (as hereinafter
defined) and any partial payment of any Monthly Installment shall be applied
first to late fees and charges and any other charges due hereunder, then to
interest and then to principal.  If the due date of any Monthly Installment
shall be a day that is not a Banking Day, the due date shall be extended to the
next succeeding Banking Day; provided, however, that if such succeeding Banking
Day occurs in the following calendar month, then the due date shall be the
immediately preceding Banking Day.  The term “Banking Day”, as used herein,
shall mean any day other than a Saturday or a Sunday on which banks are open for
business in Columbus, Ohio, and on which banks in London, England settle
payments.




4.

Balloon Payment.  Maker acknowledges that the foregoing Monthly Installment
payment schedule will not fully amortize the Principal Balance during the term
of this Note and will result in a “balloon payment” on the Maturity Date (as
hereinafter defined).  





-4-




907971 (10/1/12)







5.

Additional Payments.  If, due to (1) the introduction of or any change in or in
the interpretation of any law or regulation, (2) the compliance with any
guideline or request from any central bank or other public authority (whether or
not having the force of law), or (3) the failure of Maker to repay any advance
when required by the terms of this Note, there shall be any loss or increase in
the cost to Payee of accruing interest hereunder based upon the LIBOR Rate, then
Maker agrees that Maker shall, from time to time, upon demand by Payee, pay to
Payee additional amounts sufficient to compensate Payee for such loss or
increased cost.  A certificate as to the amount of such loss or increase cost,
submitted to Maker by Payee, shall be conclusive evidence, absent manifest
error, of the correctness of such amount.




C.

MATURITY.  




1.

Initial Term.  Subject to Subparagraph C.2. below, the entire Principal Balance,
together with all accrued and unpaid interest thereon and any other unpaid sums,
shall be due, payable and paid, without presentment or demand, on November 1,
2017 (referred to herein as the “Initial Maturity Date”), such period of time
from the Date of Closing to the Initial Maturity Date being referred to herein
as the “Initial Term”.




2.

Extended Term.  At the termination of the Initial Term, provided that an Event
of Default (as hereinafter defined) does not then exist hereunder, and provided
further that Maker satisfies the conditions set forth below in this Subparagraph
C.2, Payee shall, if requested in writing by Maker, extend the Initial Term for
an additional five (5) calendar years (referred to herein as the “Extended
Term”).  Maker may request such extension, in writing, no later than ninety (90)
days prior to the Initial Maturity Date.  Payee’s approval of such extension
request shall be conditioned and contingent upon: (i) Maker’s payment to Payee,
on or before the Initial Maturity Date, of a loan extension fee in the amount of
Eighty Two Thousand Five Hundred and No/100 Dollars ($82,500.00), (ii) the
Mortgaged Property (as hereinafter defined), as of the commencement of the
Extended Term, shall have a Cash Flow/Debt Service Ratio (as hereinafter
defined) of not less than 1.15 to 1, and (iii) the fair market value of the
Mortgaged Property, as determined pursuant to an updated appraisal of the
Mortgaged Property obtained no earlier than ninety (90) days prior to the
expiration of the Initial Term, shall not exceed sixty percent (60%) of the
outstanding Principal Balance hereof as of the first day of the Extended Term.
 In the event that the term of this Note is extended for the Extended Term, then
the entire Principal Balance, together with all accrued and unpaid interest
thereon, shall be due, payable and paid, without presentment or demand, on
November 1, 2022 (referred to herein as the “Extended Maturity Date”).




D.

DEFINITIONS.




1.

Date of Closing.  The term “Date of Closing”, as used herein, shall mean October
3, 2012.








-5-




907971 (10/1/12)




2.

Principal Balance.  The term “Principal Bal­ance”, as used herein, shall mean
the outstanding and unpaid principal amount of this Note and all other sums
(excluding interest) required to be paid by Maker pursuant to the terms of this
Note and the Mortgage (as defined in the Twelfth Modification).




2.

Monthly Installments.  The term “Monthly Installments”, as used herein, shall
mean the then applicable Initial Monthly Installments or Extended Monthly
Installments.




3.

Maturity Date.  The term “Maturity Date”, as used herein, shall mean the Initial
Maturity Date or the Extended Maturity Date, as applicable.




4.

Cash Flow/Debt Service Ratio.  The term “Cash Flow/Debt Service Ratio”, as used
herein, shall mean a fraction, expressed as a ratio, the numerator of which
shall be the annual net operating income from the Mortgaged Property for the
most recent four (4) calendar quarters (as calculated by Payee, in Payee’s
commercially reasonable discretion and based upon Payee’s review of Maker’s
operating statements for the Mortgaged Property, and the denominator of which
shall be the sum of the debt service payments for the period in question
calculated by fully amortizing the outstanding Principal Balance of this Note
over a period of twenty-five (25) years at an assumed interest rate equal to
either: (a) six and one-half percent (6.5%) per annum if the actual Interest
Rate hereunder shall be based upon the LIBOR Rate as provided in Section A
above, or (b) the actual in place fixed rate if the interest rate hereunder
shall have been fixed pursuant to a Rate Management Transaction (as hereinafter
defined).




5.

Rate Management Agreement.  The term “Rate Management Agreement”, as used
herein, means any ISDA Master Agreement between Maker and Payee or any affiliate
of Payee, and any schedules, confirmations and documents and other confirming
evidence between the parties confirming transactions thereunder, all whether now
existing or hereafter arising, and in each case as amended, modified or
supplemented from time to time.




6.

Rate Management Obligations.  The term “Rate Management Obligations”, as used
herein, means any and all obligations of Maker to Payee or any affiliate of
Payee, whether absolute, contingent or otherwise and howsoever and whensoever
(whether now or hereafter created), arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutes therefor)
under or in connection with (i) any Rate Management Agreement(s), and (ii) any
and all cancellations, bring-backs, reversals, terminations or assignments of
any Rate Management Agreement.




7.

Rate Management Transaction(s).  The term “Rate Management Transaction(s)”, as
used herein, means any transaction (including the Rate Management Agreement with
respect thereto) now existing or hereafter entered into among Maker and Payee,
or any of its subsidiaries or affiliates or their successors, which is a rate
swap, basis swap, forward rate transaction, commodity swap,





-6-




907971 (10/1/12)




commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether lined to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.




E.

PLACE OF PAYMENT.  The Monthly Installments and all other sums due hereunder and
under the Mortgage shall be pay­able at The Huntington National Bank, 2361 Morse
Road, NC1W26, Columbus, Ohio 43229, or at such other place as Payee, from time
to time may designate to Maker in writing, delivered to Maker at the address set
forth in the Mortgage for notices to Maker.




F.

PREPAYMENT.  Maker shall have the right to prepay the Principal Balance, in
whole or in part, at any time during the term of this Note, without penalty or
pre­mium; provided, however, that any such prepayment is accompanied by payment
of all interest accrued on the outstanding Principal Balance of this Note to the
date of prepayment, and by payment of all other fees, costs and charges required
to be paid by Maker to and for the benefit of Payee.  Notwithstanding anything
contained herein to the contrary, Maker shall also pay to Payee any fees or
expenses as are applicable for an early termination of any Rate Management
Agreement.  All sums due hereunder shall be without relief from valuation of
appraisement laws.




Payment of this Note is secured by the Loan Documents and the Replacement
Guaranty (as defined in the Twelfth Modification).  All of the agreements,
conditions, covenants, provi­sions and stipulations contained in the Loan
Documents, the Replacement Guaranty and the Rate Management Agreement
(hereinafter collectively referred to as the “Security Documents”) are hereby
made a part of this Note to the same extent and with the same force and effect
as if they were fully set forth herein, and Maker cove­nants and agrees to keep
and perform them, or cause them to be kept and performed, strictly in accordance
with their terms.  




If any Monthly Installment or any other payment due hereunder shall not be paid,
in immediately available and col­lectible funds, within ten (10) days of its due
date, Maker shall pay to Payee a one-time (per late payment) late charge of five
cents ($.05) for each dollar of such amount so overdue.  It is further
understood that the fol­lowing defaults shall constitute events of default
hereunder and are referred to herein as an “Event of Default” or “Events of
Default”:  (i) a default in the payment, in immediately available and
collectible funds, of any Monthly Installment or any monetary sum due hereunder
or under the Security Documents and such default is not fully cured within ten
(10) days from the date on which it shall fall due, or (ii) a default in the
performance of any of the non-monetary agreements, condi­tions, covenants,
provisions or stipula­tions contained in this Note, or in the Security Documents
and such default is not cured within thirty (30) days after receipt of written
notice thereof; provided, however, that if such default is not susceptible of
being cured within thirty (30) days, such thirty (30) day period shall be
extended for





-7-




907971 (10/1/12)




such additional time as Payee shall reasonably deem necessary for such cure,
provided that Maker commences to cure such default during the original thirty
(30) day period and diligently prosecutes the curing thereof.  Upon the
occurrence of an Event of Default hereunder or under the Security Documents,
Payee, at its option and without notice to Maker, may declare immediately due
and payable the entire Principal Balance with interest accrued thereon at the
Interest Rate to the date of such Event of Default and thereafter at a rate
three percent (3%) per annum in excess of the Interest Rate and all other sums
due by Maker hereunder or under the Security Documents, anything herein or in
the Mortgage to the contrary notwith­standing; and payment thereof may be
enforced and recovered in whole or in part at any time by one or more of the
remedies provided to Payee in this Note or in the Security Documents.  In such
case, Payee may also recover all costs of suit and other expenses in connection
therewith, together with reasonable attorney’s fees for collection, together
with interest on any judgment obtained by Payee at a rate three percent (3%) per
annum, in excess of the Interest Rate from and after the date of any Sheriff’s
sale until actual payment is made by the Sheriff to Payee of the full amount due
Payee.  




The remedies of Payee as provided herein, or in the Security Documents, and the
warrants contained herein or in the Security Documents shall be cumulative and
concurrent, and may be pursued singu­larly, successively, or together at the
sole discretion of Payee, and may be exercised as often as occasion therefor
shall occur; and the failure to exercise any such right or remedy shall in no
event be construed as a waiver or release thereof.  




In the event that Maker and Payee enter into Rate Management Transactions, Maker
shall be responsible for any and all obligations, contingent or otherwise,
whether now existing or hereafter arising, of Maker to Payee, or to any of its
subsidiaries or affiliates or successors arising under or in connection with
such Rate Management Transactions, all of which obligations shall be entitled to
all of the benefits and protections afforded to Payee under or pursuant to the
Security Documents.




To the extent permitted under applicable law, Maker hereby waives and releases
all errors, defects and imperfections in any proceedings instituted by Payee
under the terms of this Note, or of the Security Documents, as well as all
bene­fit that might accrue to Maker by virtue of any present or future laws
exempting the Mortgaged Property (as defined in the Twelfth Modification), or
any other property, real or personal, or any part of the proceeds arising from
any sale of any such property from attachment, levy, or sale under execution, or
providing for any stay of execution, exemption from civil process, or extension
of time for payment; and Maker agrees that any real estate that may be levied
upon pursuant to a judg­ment obtained by virtue hereof, on any writ of execution
issued thereon may be sold upon any such writ in whole or in part in any order
desired by Payee.  




Maker and all endorsers, sureties and guarantors hereby jointly and severally
waive presentment for payment, demand, notice of demand, notice of nonpayment or
dishonor, protest and notice of protest of this Note, and all other





-8-




907971 (10/1/12)




notices in connec­tion with the delivery, acceptance, performance, default, or
enforcement of the payment of this Note, unless specifically required herein or
in the Security Documents, and they agree that the lia­bility of each of them
shall be unconditional, without regard to the liability of any other party, and
shall not be affected in any manner by any indulgence, extension of time,
renewal, waiver or modification granted or consented to by Payee.  Maker and all
endorsers, sureties, and guarantors consent to any and all exten­sions of time,
renewals, waivers or modifications that may be granted by Payee with respect to
the payment or other provisions of this Note, and to the release of the
collateral or any part thereof, with or without substitution and agree that
additional makers, endorsers, guarantors, or sureties may become parties hereto
without notice to them or affecting their liability here­under.  




Payee shall not be deemed, by any act of omission or commission, to have waived
any of its rights or remedies hereun­der unless such waiver is in writing and
signed by Payee, and then only to the extent specifically set forth in the
writing.  A waiver on one event shall not be construed as continuing or as a bar
to or waiver of any right or remedy to a subsequent event.  




If any term or provision of this Note or the applica­tion thereof to any person,
property or circum­stance shall to any extent be invalid or unenforceable as to
the remainder of this Note, then the applica­tion of such term or provision to
persons, properties and circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby, and each term and provision of
this Note shall be valid and enforceable to the fullest extent permitted by law.
 




Notwithstanding anything to the contrary contained in this Note or in the
Security Documents, the effective rate of interest on the obligation evidenced
by this Note shall not exceed the lawful maximum rate of interest permitted to
be paid.  Without limiting the generality of the foregoing, if the interest
charged under this Note results in an effective rate of interest higher than
that lawfully permitted to be paid, then such charges shall be reduced by the
sum sufficient to result in an effective rate of interest no greater than the
maximum effective rate of interest permitted by law and any amount that would
exceed the highest lawful rate already received and held by the Payee shall be
applied to a reduction of principal (without premium or penalty) and not to the
payment of interest.   




Part of the consideration for the loan evidenced by this Note is that the loan
(i) is and shall be deemed made under, governed by and construed and enforced in
accordance with the internal law of the Commonwealth of Pennsylvania, except to
the extent that the procedural laws of the State of Connecticut shall apply to
any action commenced by Payee in pursuit of its remedies hereunder or otherwise,
as applicable, and (ii) is and shall be enforceable only in the State Courts of
said Common­wealth with an action commenced in the Court of Common Pleas of
Allegheny County, and/or in the Federal Courts of said Commonwealth with an
action commenced in the United States District Court for the Western District of
Pennsylvania, except to the extent that any action commenced by Payee in pursuit
of





-9-




907971 (10/1/12)




its remedies hereunder or otherwise, shall be enforceable in the State Courts
and/or Federal Courts of the State of Connecticut, at Payee’s sole discretion.
 Maker hereby waives any claim that Pittsburgh, Pennsylvania is an inconvenient
forum and any claim that any action or proceeding arising out of or relating to
this Note and commenced in the aforesaid Courts lacks proper venue.




Whenever used, the singular number shall include the plural, the plural the
singular, the use of any gender shall be applicable to all genders, the words
“Payee” and “Maker” shall be deemed to include the respective successors and
assigns of Payee and Maker.   




The captions preceding the text of the paragraphs or subparagraphs of this Note
are inserted only for convenience of reference and shall not constitute a part
of this Note, nor shall they in any way affect its meaning, construction or
effect.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




[SIGNATURE ON FOLLOWING PAGE]








-10-




907971 (10/1/12)




IN WITNESS WHEREOF, this Note has been duly signed and delivered by the
undersigned at the place and as of the day and year first above written.  




DAYVILLE PROPERTY DEVELOPMENT  LLC,     a Connecticut limited liability company




         By:  INLAND DIVERSIFIED DAYVILLE

KILLINGLY MEMBER L.L.C., a

     Delaware limited liability company

     Its:  Sole Member




  By:  INLAND DIVERSIFIED DAYVILLE

    

      KILLINGLY MEMBER II, L.L.C., a

 Delaware limited liability company

 Its:  Managing Member




WITNESS:

 By:  INLAND DIVERSIFIED REAL

        ESTATE TRUST, INC. a

                  Maryland corporation

        Its:  Sole Member







_/s/ Kelly Janish_

        By: /s/ Barry L. Lazarus

   Barry L. Lazarus, President














-11-




Exhibit 10.3










STATE OF ILLINOIS

)

)

SS:

COUNTY OF DUPAGE

)







On this 3rd day of October, 2012, before me, a Notary Public, the undersigned
officer, personally appeared BARRY A. LAZARUS, who acknowledged himself to be
the President of INLAND DIVERSIFIED REAL ESTATE TRUST, INC. ,a Maryland
corporation and the sole member of INLAND DIVERSIFIED DAYVILLE KILLINGLY MEMBER
II, L.L.C., a Delaware limited liability company and the managing member of
INLAND DIVERSIFIED DAYVILLE KILLINGLY MEMBER, L.L.C., a Delaware limited
liability company and the sole member of DAYVILLE PROPERTY DEVELOPMENT LLC, a
Connecticut limited liability company, and that he as such officer, being
authorized to do so, executed the foregoing instrument for the purposes therein
contained.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.  










/s/ Eugene J. Filice

      Notary Public




MY COMMISSION EXPIRES:   















